Citation Nr: 0523715	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of eligibility for VA death benefits.


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for VA death 
benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1956 
and were divorced in August 1986.

2.  The veteran died in November 1996.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she is entitled to VA death 
benefits because the veteran's alcoholism led to their 
separation and divorce.  She feels that the fact that she was 
married to the veteran during his military career should be 
taken into consideration.  However, the law is dispositive of 
this appeal.  To be recognized as the veteran's surviving 
spouse for the purpose of establishing entitlement to VA 
death benefits, the appellant and veteran must have been 
lawfully married at the time of his veteran's death.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(a)(b)(1) 
(2004).  The appellant admits that she and the veteran were 
divorced at the time of his death.  Accordingly, the 
appellant does not meet the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50 (2004) and her 
appeal must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate the claim, of the evidence VA will obtain, and 
of the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  The Board notes that VA 
provided no VCAA notice to the appellant.  However, there is 
no prejudice to the appellant since VCAA does not apply to a 
case where there is no dispute as to the facts, and the law 
is dispositive.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see generally Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law).  


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA benefits.  The appeal is 
denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


